Title: From Thomas Jefferson to Martha Jefferson Randolph, 6 April 1792
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            My dear Martha
            Philadelphia Apr. 6. 1792.
          
          Mr. Randolph’s letter of the 18th. has been received since my last. The one it covered for Great Britain is sent by the packet now about to sail from New York. His commission to Doctor Barton shall be fulfilled to-day. Maria is with me keeping her Easter holidays. She is well. She allows herself to write but one letter a week, and having written to some acquaintance already she has nothing but her love for Monticello.-I suppose you are busy in your garden. Shackleford promised me on his honor to cover it well with manure. Has he done it? If not, tell him I have written to enquire.-Two or three straggling numbers of Fenno’s gazette being found in my office, we presume they belong to Mr. Randolph’s set, and therefore I send them. Present my best affections to him, and be assured of the cordial love of Your’s,
          
            Th: Jefferson
          
        